Citation Nr: 9926571	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a disability of the 
ears.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of a back injury.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for flat feet (pes planus).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO decision which determined that new and 
material evidence had not been presented to reopen claims for 
service connection for residuals of a back injury and for 
flat feet, and denied service connection for a disability of 
the ears.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a disability of 
the ears.

2.  Evidence received since an unappealed April 1955 RO 
decision, which denied service connection for residuals of a 
back injury and flat feet, is cumulative or redundant, or, by 
itself or in connection with evidence previously assembled, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a disability of the ears.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  New and material evidence has not been submitted to 
reopen claims for service connection for residuals of a back 
injury and flat feet, and the 1955 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1953 to 
January 1955.

A November 1952 report of medical examination for pre- 
induction purposes noted all pertinent systems were normal.  
The veteran's service medical records show he had complaints 
of a right earache in October 1953.  He was treated with 
penicillin, and there were no further ear complaints after 
October 1953.  He was seen for a sore (bruised) back in 
January 1954, and he was treated with a liniment; no further 
back complaints were noted.  In April 1954 he had complaints 
of aching of his legs for about 2 months.  He was referred 
for an orthopedic consultation for planus valgus with 
bilateral pain.  He was given 1/4 inch heel supports.  He was 
again referred for an orthopedic evaluation in November 1954 
for pes planus and flattened and painful transverse arches.  
On the December 1954 orthopedic evaluation, the doctor 
reported the veteran had 2nd degree pes planus with slight 
tenderness in the concavity of his feet and aching sensations 
in the anterior tibial group muscles.  The impression that 
his symptoms were secondary to pes planus.  He was treated 
with long arch supports.  The January 1955 service separation 
examination noted normal ears, hearing, and spine.  He 
reported painful heels and feet of 1 1/2 years duration.  The 
symptoms were helped by arch supports.  Examination showed 
2nd degree pes planus.  

In January 1955 the veteran filed a claim for service 
connection for residuals of a back injury and pes planus.

On a March 1955 VA examination, the ears, ear canals, and 
eardrums were normal.  On the orthopedic examination, he 
reported that he had had an aching of his heels and ankles 
since jumping on a concrete floor in service in 1953.  The 
diagnosis was bilateral pes planus, 2nd degree, juvenile 
type, non-symptomatic.  Orthopedic examination of the back 
was normal, and no back disorder was diagnosed.

In April 1955 the RO denied service connection for a back 
condition as not shown by the evidence and denied service 
connection for bilateral pes planus as a constitutional or 
developmental abnormality.  The veteran did not appeal 
following notification of the rating action.

On January 1956 and April 1959 VA general medical 
examinations,  the ears, hearing, and musculoskeletal system 
were normal.

In February 1997 the veteran filed his initial claim for 
service connection for a disability of the ears and applied 
to reopen his claims for service connection for pes planus 
and residuals of a low back injury.

In April 1997 copies of outpatient treatment records from 
1980 to 1997 were received from Robert L. Carrell, M.D.  The 
records primarily concern treatment for numerous ailments not 
involved in the present appeal.  The records show the veteran 
had numerous complaints including low back pain in September 
1982.  He had complaints of back and ear pain in March 1983 
when an upper respiratory infection was diagnosed.  There 
were additional complaints of left ear pain in 1983.  In 
January 1983 he had earaches, and sinusitis was diagnosed.  
Other ear complaints were intermittently reported in records 
dated to 1997, and often the ear complaints accompanied other 
symptoms and the veteran was found to have a cold or flu.  In 
March 1995 the impressions included plantar fasciitis.  In 
October 1996 he had complaints of low back pain going down 
his left leg.  In November 1996 a sciatic problem was noted.  
In March 1997 the veteran reportedly had "his usual litany 
of complaints."  One of his complaints at that time was 
otalgia, and an ear, nose, and throat examination was 
unremarkable.  The veteran also then complained of lumbar and 
sciatic pain.  Another complaint was metatarsalgia, mostly of 
the left foot, and with regard to this complaint the doctor 
noted that the veteran was obese and had been counseled on 
weight reduction.

In April 1997 copies of outpatient treatment records dated 
from 1981 to 1997 were received from Michael Levine, M.D.  
These records primarily concern ailments not involved in the 
instant appeal.  In December 1981 the veteran complained of 
back, shoulder, and arm pain.  Records refer to a cervical 
spine fusion in the early 1980s.  In November 1985 the 
veteran complained of mid-back pain.  In June 1995 he noted 
he had a new problem of left foot pain after twisting his 
ankle several months earlier.  Possible peripheral neuropathy 
of the feet was noted in March 1996.  In November 1996 he was 
seen for complaints of left leg pain for about 2 1/2 months.  
X-rays of the lumbar spine showed arthritis and there was an 
impression of left L4 radiculopathy, rule out L3-4 disc 
disease.  When the veteran was seen later that month, after a 
CT scan, it was noted he had mild lumbar stenosis.

At a hearing at the RO in September 1997, the veteran 
testified that he injured his back in an accident during 
service, and saw a chiropractor after service.  He said he 
was told he broke his arch after an injury during service.  
He said he had numbness after the injury in service, but just 
tried to live with it.  He said he was told that a doctor 
poked a hole in his eardrum when he was being treated for an 
ear infection in service, and he had residual ear pain.

In September 1997 a letter and treatment records were 
received concerning a March 1996 evaluation by Stuart L. 
Silverman, M.D.  This doctor evaluated the veteran for foot 
symptoms which were felt to represent peripheral neuropathy 
of the lower extremities.

In June 1998 records were received from Edward L. Kropf, Jr., 
D.C..  These show that in 1996 the veteran received 
chiropractic care for back and lower extremity symptoms.  
Records from a pain clinic at The Western Pennsylvania 
Hospital were also submitted.  These show that during 1996-
1997 the veteran received treatment for low back and leg 
pain; when initially seen in December 1996 he reported that 
these symptoms began in 1986 after he fell and hit his back.

II.  Analysis

A.  Service connection for a disability of the ears.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran seeks service connection for a disability of the 
ears.  The threshold question, however, is whether a well-
grounded claim has been submitted.  A person who submits a 
claim for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the appeal must fail, and there is no VA 
duty to assist in developing the claim.  Id.

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim for service connection requires competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstance, lay evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, medical 
evidence to the effect that the claim is plausible or 
possible is required in order for a claim to be considered 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Service medical records from the veteran's 1953-1955 active 
duty show only the isolated episode of a right earache in 
October 1953; no ear pathology was shown on the veteran's 
January 1955 service separation examination.  Post-service VA 
examinations in 1955, 1956, and 1959 also show no ear 
disorder.  While there are extensive medical treatment 
records from the 1980s-1990s showing periodic complaints of 
ear pain, there is no current medical evidence of a chronic 
disability of the ears.  Even assuming the veteran does have 
a current ear disability, no medical evidence has been 
submitted to link it to service, and such evidence is 
required for a well-grounded claim.

The veteran asserts that he had a hole in an eardrum during 
his period of active service and has had pain since then.  He 
has not, however, presented any medical evidence showing 
current ear pathology or linking any current ear disorder 
with his service.  His testimony of ear pain does not 
constitue medical evidence of a current ear disability, and 
to the extent that he relates any current ear pathology to 
service, such does not constitute medical evidence of a nexus 
to service.  As a layman, the veteran has no competence to 
give medical opinions on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Without such competent medical evidence, the claim for 
service connection for an ear disability must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  New and material evidence to reopen claims of 
service connection for flat feet and residuals of a back 
injury.

The claims for service connection for bilateral pes planus 
and residuals of a back injury were previously denied by the 
RO in April 1955; the veteran did not file an appeal; and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The question now 
presented is whether new and material evidence has been 
presented, since the 1955 RO decision, which would permit 
reopening of the claims.  Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

The RO denied service connection for pes planus in April 1955 
on the basis that the veteran's pes planus was a 
constitutional or developmental abnormality which may not be 
service-connected.  See 38 C.F.R. § 3.303(c) (compensation 
for congenital or developmental defects is prohibited) and 
§ 4.57 (compensation prohibited for the congenital type of 
pes planus).  In its April 1955 decision, the RO denied 
service connection for a back condition as it was not shown 
by the evidence.  Medical records received since then 
indicate that any pes planus has been asymptomatic; there 
were no findings of pes planus on VA examinations on 1956 and 
1959, and the extensive treatment records from the 1980s and 
1990s do not mention pes planus and give no indication of 
other foot pathology until recently.  The additional medical 
records do not show an acquired type of pes planus linked to 
service.  The additional post-service records show no chronic 
back condition until many years after service.  None of the 
medical evidence received since the 1955 RO denial of service 
connection suggests any linkage of any current pes planus and 
a back disorder with the veteran's service which ended many 
years ago.  The additional medical evidence may be new, but 
it is not material since, by itself, or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

The veteran's additional statements and hearing testimony are 
cumulative or redundant, not new evidece.  To the extent that 
he relates current back and foot pathology to service, his 
statements and testimony are also not material evidence 
since, as a layman, he has no competence to give medical 
opinions on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board finds that new and material evidence has not been 
submitted since the April 1955 RO decision that denied the 
veteran's claims for service connection for pes planus and 
residuals of a back injury.  Thus the claims have not been 
reopened; and the 1955 RO decision is final.




ORDER

Service connection for a disability of the ears is denied.

The application to reopen the claim for service connection 
for residuals of a back injury is denied.

The application to reopen the claim for service connection 
for flat feet is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

